Fish, C. J.
1. The certificate of the trial judge to a bill of exceptions can not be amended by a supplemental certificate, changing the date thereof to a different date, although the purpose of the supplemental certificate appears to be to correct a mistake in the date of the original certificate, and 'though counsel for defendant in error may consent to such change being thus made. Jones v. State, 127 Ga. 281 (56 S. E. 453) ; Cordray v. Savannah Union Station Co., 134 Ga. 865 (68 S. E. 697).
2. Where the date of the entry of filing by the clerk of the trial court upon the bill of exceptions, when considered in connection with the date of the judge’s certificate, shows that the bill of exceptions was filed in the clerk’s office more than fifteen days after it was certified by the judge, the writ of error will be dismissed. Jones v. State, Cordray v. Savannah Union Station Co., supra.

Writ of error dismissed.


All the Justices concur.